TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00570-CR


Marc Antoine Dorval, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 53,846, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



O R D E R
PER CURIAM
Mr. Ted L. Potter has filed a motion to be substituted as counsel on appeal.  The
notice states that Potter has been retained by appellant, and bears appellant's signature indicating his
consent. 
The motion is granted and Mr. Ted L. Potter is designated appellant's lead counsel. 
See Tex. R. App. P. 6.1.  At its discretion, the district court may permit the withdrawal of the
attorney previously appointed to represent appellant.
It is ordered January 16, 2004.

Before Justices Kidd, Puryear and Pemberton
Do Not Publish